


110 HR 4115 RH: To provide for and approve the settlement

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 346
		110th CONGRESS
		2d Session
		H. R. 4115
		[Report No. 110–542, Parts I
		  and II]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 8, 2007
			Mr. Dingell (for
			 himself and Mr. Stupak) introduced the
			 following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			March 6, 2008
			Reported with an amendment and referred to the Committee
			 on the Judiciary for a
			 period ending not later than April 4, 2008, for consideration of such
			 provisions of the bill and amendment as fall within the jurisdiction of that
			 committee pursuant to clause 1(k) of rule X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			April 4, 2008
			Reported adversely from the Committee on
			 the Judiciary; committed
			 to the Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on November 8, 2007
		
		A BILL
		To provide for and approve the settlement
		  of certain land claims of the Sault Ste. Marie Tribe of Chippewa
		  Indians.
	
	
		1.Acceptance of alternative
			 lands and extinguishment of claims
			(a)DefinitionsFor the purposes of this Act, the following
			 definitions apply:
				(1)Alternative
			 landsThe term alternative lands means those lands
			 identified as alternative lands in the Settlement of Land Claim.
				(2)Charlotte beach
			 landsThe term Charlotte Beach lands means those
			 lands in the Charlotte Beach area of Michigan and described as follows:
			 Government Lots 1, 2, 3, and 4 of Section 7, T45N, R2E, and Lot 1 of Section
			 18, T45N, R2E, Chippewa County, State of Michigan.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)Settlement of land
			 claimThe term
			 Settlement of Land Claim means the agreement between the Tribe and
			 the Governor of the State of Michigan executed on December 30, 2002, and filed
			 with the Office of Secretary of State of the State of Michigan, including the
			 document titled Addendum to Settlement of Land Claim, executed
			 by the parties on November 14, 2007.
				(5)TribeThe
			 term Tribe means the Sault Ste. Marie Tribe of Chippewa Indians, a
			 federally recognized Indian tribe.
				(b)Land Into Trust; Part
			 of Reservation
				(1)Land into
			 trustThe Secretary shall
			 take the alternative lands into trust for the benefit of the Tribe not later
			 than 30 days after both of the following have occurred:
					(A)The Secretary has
			 received a title insurance policy for the alternative lands that shows that the
			 alternative lands are not subject to mortgages, liens, deeds of trust, options
			 to purchase, or other security interests.
					(B)The Secretary has confirmed that the
			 National Environmental Policy Act of 1969 has been complied with regarding the
			 trust acquisition of the property.
					(2)Part of
			 reservationThe alternative lands shall become part of the
			 Tribe’s reservation immediately upon attaining trust status.
				(c)GamingThe
			 alternative lands shall be taken into trust as provided in this section as part
			 of the settlement and extinguishment of the Tribe’s Charlotte Beach land
			 claims, and so shall be deemed lands obtained in settlement of a land claim
			 within the meaning of section 20(b)(1)(B)(i) of the Indian Gaming Regulatory
			 Act (25 U.S.C. 2719(b)(1)(B)(i)).
			(d)Extinguishment of
			 ClaimsIn consideration for the benefits to the Tribe under this
			 Act, any and all claims by the Tribe to the Charlotte Beach lands or against
			 the United States, the State of Michigan or any subdivision thereof, the
			 Governor of the State of Michigan, or any other person or entity by the Tribe
			 based on or relating to claims to the Charlotte Beach lands (including without
			 limitation, claims for trespass damages, use, or occupancy), whether based on
			 aboriginal or recognized title, are extinguished upon completion of the
			 following:
				(1)The Secretary having taken the alternative
			 lands into trust for the benefit of the Tribe under subsection (b).
				(2)Congressional acceptance
			 of the extinguishment of any and all such claims to the Charlotte Beach lands
			 by the Bay Mills Indian Community.
				(e)Effectuation and
			 Ratification of Agreement
				(1)RatificationThe
			 United States approves and ratifies the Settlement of Land Claim.
				(2)Not
			 precedentThe provisions contained in the Settlement of Land
			 Claim are unique and shall not be considered precedent for any future agreement
			 between any Indian tribe and State.
				(3)EnforcementThe
			 Settlement of Land Claim shall be enforceable by either the Tribe or the
			 Governor according to its terms. Exclusive jurisdiction over any enforcement
			 action is vested in the United States District Court for the Western District
			 of Michigan.
				
	
		April 4, 2008
		Reported adversely from the Committee on
		  the Judiciary; committed
		  to the Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
